

Exhibit 10.3
Long-Term Incentive Performance (Annual)                  


Award Date: February 22, 2018
ex103q12018image1.gif [ex103q12018image1.gif]


THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING
SECURITIES THAT HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933




Re:
Lockheed Martin Corporation 2011 Incentive Performance Award Plan:

Long-Term Incentive Performance Award (2018-2020 Performance Period)




Dear Awardee:


On behalf of the Management Development and Compensation Committee (the
“Committee”) of the Board of Directors of Lockheed Martin Corporation, I am
pleased to tell you that you have been granted a Long-Term Incentive Performance
(“LTIP”) Award under the Corporation’s 2011 Incentive Performance Award Plan, as
amended (the “Plan”). The purpose of this letter is to serve as the LTIP Award
Agreement and to set forth your Target Award as well as the terms and conditions
to the payment of your Award. Additional terms and conditions are set forth in
the Plan and in the Prospectus relating to the Plan of which the Plan document
and this Award Agreement are a part. Your Target Award and the Prospectus are
available at http://www.stockplanconnect.com. You should retain the Prospectus
and the attached copy of the Plan in your records.


Except as described in Section 18, your Award is not effective or enforceable
until you properly acknowledge your acceptance of the Award by completing the
electronic receipt or returning an executed copy of this Award Agreement to the
Vice President of Compensation and Performance Management as instructed below as
soon as possible but in no event later than May 31, 2018. Except as described in
Section 18, if you do not properly acknowledge your acceptance of this Award
Agreement on or before May 31, 2018, this Award will be forfeited.


Assuming prompt and proper acknowledgment of your acceptance of this Award
Agreement as described above and in Section 18, this Award will be effective as
of the Award Date. Acceptance of this Award Agreement constitutes your consent
to any action taken under the Plan consistent with its terms with respect to
this Award and your agreement to be bound by the restrictions contained in
Section 18 and Exhibit A (“Post-Employment Conduct Agreement”) and Exhibit B
(“Stock Ownership Requirements”), as amended from time to time, except where
prohibited by law.


The Corporation will comply with all applicable U.S. Tax withholding
requirements applicable to the Award. Please see the prospectus for the Plan for
a discussion of certain material U.S. Tax consequences of the Award. If you are
a taxpayer in a country other than the U.S., you agree to make appropriate
arrangements with the Corporation or its subsidiaries for the satisfaction of
all income and employment tax withholding requirements, as well as social
insurance contributions applicable to the Award. Please see the tax summary for
your country at http://


 

--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 2


www.stockplanconnect.com. If you are a taxpayer in a country other than the
U.S., you represent that you will consult with your own tax advisors in
connection with this Award and that you are not relying on the Corporation for
any tax advice. 


In general, the Corporation will reduce the amount paid to you under this Award
Agreement by an amount sufficient to satisfy any applicable Tax withholding
obligation, generally at the highest individual tax rate, unless you elect
otherwise in accordance with procedures established by the Corporation during an
election window that may be offered by the Corporation. If you elect a lower tax
rate for withholding, then you may owe additional taxes as a result of the
payment of the Award. The Corporation shall also have the right to (i) offset
any other obligation of the Corporation to you (including but not limited to
withholding from your salary) by an amount sufficient to satisfy the Tax
withholding obligation, or (ii) require you (or your estate) to pay the
Corporation an amount equal to the Tax withholding obligation.


Nothing contained in this Award Agreement shall confer upon you any right of
continued employment by the Corporation or guarantee that any future awards will
be made to you under the Plan. In addition, nothing in this Award Agreement
limits in any way the right of the Corporation to terminate your employment at
any time. The value of the Award will not be taken into account for other
benefits offered by the Corporation, including but not limited to pension
benefits.


Capitalized terms used in this Award Agreement either shall be defined in this
Award Agreement or if not defined in this Award Agreement shall have the meaning
given to the term in the Plan. The term “Target Award” as used in this Award
Agreement refers only to the Target Award awarded to you under this Award
Agreement and the term “Award” refers only to the LTIP Award set forth in this
Award Agreement. References to the “Corporation” include Lockheed Martin
Corporation and its Subsidiaries. Appendix A contains an index of all
capitalized terms used in this Award Agreement.


Section 1.    Target Award; Performance Period.


1.1     Target Award. Your Target Award for the Performance Period under this
Award Agreement shall be the U.S. dollar amount identified as your Target Award
in your account at http://www.stockplanconnect.com.


1.2    Performance Period. The Performance Period under this Award Agreement is
a three-year performance period that runs from January 1, 2018, until December
31, 2020.


1.3    Payment of Award. The amount payable to you under your Award is dependent
upon the Corporation’s performance as compared to the metrics described in
Section 3 and Section 4 of this Award Agreement and your continued employment
with the Corporation in accordance with Section 5 of this Award Agreement. As a
result of these requirements, any payments you receive may be larger or smaller
than your Target Award (e.g., the performance factors could result in no payment
in respect of your Award). With respect to US-based Employees, when an Award
becomes vested in accordance with Section 5.2(a), the Award amount will be paid
to the Participant in US Dollars. With respect to non-US based employees, when
an Award becomes vested in accordance with Section 5.2(a), the amount payable to
the Participant in cash will be the amount of the Participant’s Award converted
into the Participant’s functional currency at the conversion rate determined by
the Corporation in its discretion as of the date the Award becomes vested in
accordance with Section 5.2(a).





--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 3




Section 2.    Calculation of Award Payments.


2.1    End of Performance Period Calculation. Following the end of the
Performance Period and prior to any payments being made,


(a)    The Committee will calculate the Total Stockholder Return Performance
Factor based on the Corporation’s performance during the Performance Period
relative to the performance of other corporations which compose the “Peer
Performance Group” as defined in Section 3.1 below.


(b)    The Committee will calculate the ROIC Performance Factor based on the
Corporation’s ROIC during the Performance Period as compared to the projected
ROIC for the Performance Period as set forth in the February 21, 2018, Committee
resolution (“ROIC Target”).


(c)    The Committee will calculate the Cash Flow Performance Factor based on
the Corporation’s cumulative Cash Flow during the Performance Period as compared
to the projected cumulative Cash Flow for the Performance Period as set forth in
the February 21, 2018, Committee resolution (“Cash Flow Target”).


(d)    Your “Potential Award” shall be calculated by multiplying the weighted
average of the Total Stockholder Return Performance Factor, the ROIC Performance
Factor, and the Cash Flow Performance Factor by your Target Award. The Total
Stockholder Return Performance Factor, the ROIC Performance Factor, and the Cash
Flow Performance Factor shall be weighted as follows in determining the weighted
average of the three performance factors:


Total Stockholder Return Performance Factor     50%
ROIC Performance Factor                25%
Cash Flow Performance Factor            25%


You must (except as specified in Section 5) remain employed by the Corporation
through December 31, 2020, to receive your Potential Award.


2.2    Adjustment of ROIC Target and Cash Flow Target. The Committee will adjust
the ROIC Target and Cash Flow Target established as described in Section 2.1(b)
and Section 2.1(c), respectively, to account for the impact of an acquisition or
divestiture with a transaction value in excess of $1 billion at the time the
transaction takes effect.


Section 3.    Total Stockholder Return Performance Factor.


3.1.    Peer Performance Group. The Total Stockholder Return Performance Factor
will be based upon the relative ranking of the Corporation’s Average TSR (as
defined in Section 3.2(a)) for the Performance Period to the Average TSR for
such Period for each corporation in the “Peer Performance Group.” The “Peer
Performance Group” shall consist of the corporations which compose the Standard
and Poor’s Aerospace and Defense Index reported under symbol S5AERO by Bloomberg
L.P. on January 3, 2018, as follows: Arconic Inc. (ARNC), The Boeing Company
(BA), L3 Technologies, Inc. (LLL), Raytheon Company (RTN), United Technologies
Corporation





--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 4


(UTX), Textron Inc. (TXT), Rockwell Collins, Inc. (COL), TransDigm Group Inc.
(TDG), General Dynamics Corporation (GD), Northrop Grumman Corporation (NOC),
Harris Corporation (HRS), and Huntington Ingalls Industries (HII). If a company
in the Peer Performance Group ceases to be publicly-traded during the
Performance Period, then that company will be removed from the Peer Performance
Group as of the beginning of the Performance Period.


The Corporation’s Total Stockholder Return will be based on the performance of
the Stock. With respect to the corporations that make up the Peer Performance
Group, the Total Stockholder Return of each corporation that is taken into
account in computing the Peer Performance Group Total Stockholder Return will be
based on the equity security of the relevant corporation that is used in
computing the Standard and Poor’s Aerospace and Defense Index.


3.2.    Calculation of Total Stockholder Return Performance Factor.


(a)    Calculation of Average TSR. During the Performance Period, the Committee
shall compute the Total Stockholder Return (as defined in the Plan and assuming
the reinvestment of any cash dividends) for the Corporation and for each other
corporation in the Peer Performance Group for thirty-six (36) periods during the
Performance Period where each period begins on January 1, 2018, (based on the
closing price for the stock on December 31, 2017) and ends on the last day of
each successive calendar month in the Performance Period on which the New York
Stock Exchange is open for trading. Each such Total Stockholder Return shall be
computed from data available to the public. At the end of the Performance
Period, the thirty-six (36) Total Stockholder Return figures for each
corporation for the Performance Period will be averaged to determine each
corporation’s average Total Stockholder Return (“Average TSR”) for the
Performance Period. Each corporation’s Average TSR shall be ranked among the
Average TSR for each other corporation in the Peer Performance Group on a
percentile basis (using the Excel PERCENTRANK function).


(b)    Percentage Level of Target Award. Your Total Stockholder Return
Performance Factor, expressed as a percentage, will be determined under this
Section 3.2(b) (and Section 3.2(c) to the extent interpolation is necessary)
based on the Percentile Ranking (as determined under Section 3.2(a)) of the
Corporation’s Average TSR for the Performance Period under the following chart:


Band
Percentile Ranking
Total Stockholder Return Performance Factor
One
75th – 100th 
200% (Maximum)
Two
60th
150%
Three
50th
100%
Four
40th
50%
Five
35th
25% (Threshold)



(c)    Total Stockholder Return Performance Factor Interpolation. If the
Percentile Ranking as determined under Section 3.2(a) puts the Corporation over
the listed Percentile Ranking for the applicable Band (other than Band One) in
Section 3.2(b), your Total





--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 5


Stockholder Return Performance Factor under Section 3.2(b) shall be interpolated
on a linear basis.


If the Corporation’s Average TSR for the three-year Performance Period is
negative, the maximum Total Stockholder Return Performance Factor shall not
exceed 100%.


Section 4. ROIC Performance Factor and Cash Flow Performance Factor.


4.1    ROIC Performance Factor. The ROIC Performance Factor will be determined
by comparing the Corporation’s ROIC for the Performance Period to the ROIC
Target and then identifying the ROIC Performance Factor based upon the factor
associated with the difference on the following table:


ROIC Band
ROIC Performance Factor
Target +≥ 160 basis points
200% (Maximum)
Target + 120 basis points
175%
Target + 80 basis points
150%
Target + 40 basis points
125%
Target
100%
Target – 10 basis points
75%
Target – 20 basis points
50%
Target – 30 basis points
25% (Threshold)



(a)ROIC Definition. For purposes of this Award Agreement, “ROIC” means return on
invested capital for the Performance Period calculated as (A) average annual (i)
net income (excluding any charge or addition to net income resulting solely from
adjustment of deferred tax assets and liabilities for the effect of enactment of
corporate tax reform and related legislation and regulations that change the top
United States federal corporate income tax rate by two or more percentage points
after February 22, 2018 (“Tax Reform”)) plus (ii) interest expense times one
minus the average of the highest marginal federal corporate income tax rates
over the three year Performance Period (“Return”), divided by (B) the average
thirteen quarter-end investment balances (beginning with the quarter-end
immediately preceding the beginning of the Performance Period) consisting of (i)
debt (including current maturities of long-term debt) plus (ii) stockholders’
equity plus the postretirement plans amounts determined quarterly as included in
the Corporation’s Statement of Stockholders’ Equity. For any year in which net
income would otherwise be affected by Tax Reform, net income shall be adjusted
by substituting the effective tax rate assumed in the 2018 Long Range Plan for
the actual effective tax rate (and ignoring the adjustment under clause (i)
above, if any, to the extent necessary to avoid double counting of tax impacts).


(b)ROIC Determination. Each component of ROIC and the calculation of any
postretirement plans amounts recorded in the Corporation’s Statement of
Stockholders’ Equity shall be determined by the Committee in accordance with
generally accepted accounting principles in the United States and be based upon
the comparable numbers reported on the Corporation’s audited consolidated
financial statements or, if audited





--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 6


financial statements are not available for the date or period on which ROIC is
being determined, the Committee shall make its determination in a manner
consistent with the historical practices used by the Corporation in determining
the components of ROIC and postretirement plans amounts recorded in the
Corporation’s Statement of Stockholders’ Equity for purposes of reporting those
items on its audited financial statements, as modified by this paragraph.
Notwithstanding the foregoing, ROIC will be adjusted to exclude the impact of
any change in accounting standards or adoption of any new accounting standards
that is required under generally accepted accounting principles in the United
States after February 22, 2018, and that is reported in the Corporation’s
filings with the Securities and Exchange Commission as having a material effect
on the Corporation’s consolidated financial statements. ROIC, as included in the
2018 Long Range Plan, and the change in ROIC for purposes of the ROIC
Performance Factor, will be determined in accordance with this Section 4.1(b).


4.2    Cash Flow Performance Factor. The Cash Flow Performance Factor will be
determined by comparing the Corporation’s cumulative Cash Flow during the
Performance Period to the Cash Flow Target, and then identifying the Cash Flow
Performance Factor based upon the factor associated with the change from the
Cash Flow Target on the following table:


Cash Flow Band
Cash Flow Performance Factor
Target + ≥$2.0B or more
200% (Maximum)
Target + $1.5B
175%
Target + $1.0B
150%
Target + $0.5B
125%
Target
100%
Target – $0.2B
75%
Target - $0.5B
50%
Target - $0.7B
25% (Threshold)



(a)Cash Flow Definition. For purposes of this Award Agreement, Cash Flow means
net cash flow from operations, adjusted to exclude the impact of: (i) the
aggregate after tax difference between the amount forecasted in the
Corporation’s 2018 Long Range Plan to be contributed by the Corporation to the
Corporation’s defined benefit pension plans during the Performance Period and
the actual amounts contributed by the Corporation during the Performance Period;
(ii) any tax payments or tax benefits during the Performance Period associated
with the divestiture of business units, other than tax payments or tax benefits
that were included in the Corporation’s 2018 Long Range Plan; and (iii) for any
year in which Cash Flow would otherwise be affected by Tax Reform, the aggregate
difference between the tax payments forecasted in the 2018 Long Range Plan and
the actual tax payments (and adjusting the amount under clause (i) above, if
any, to the extent necessary to avoid double counting of tax impacts).


(b)Cash Flow Determination. Cash Flow shall be determined by the Committee based
upon the comparable numbers reported on the Corporation’s audited consolidated
financial statements or, if audited financial statements are not available for
the period for which Cash Flow is being determined, the Committee shall
determine Cash Flow in a manner consistent





--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 7


with the historical practices used by the Corporation in determining net cash
provided by operating activities as reported in its audited consolidated
statement of cash flows, in either case as modified by this paragraph.
Notwithstanding the foregoing, Cash Flow will be adjusted to exclude the impact
of any change in accounting standards or adoption of any new accounting
standards that is required under generally accepted accounting principles in the
United States after February 22, 2018, and that is reported in the Corporation’s
filings with the Securities and Exchange Commission as having a material effect
on the Corporation’s consolidated financial statements.


4.3    Interpolation of ROIC and Cash Flow Metrics. If the change in ROIC or
Cash Flow falls between two numbers listed in the applicable table in Section
4.1 or 4.2, the appropriate factor will be interpolated on a linear basis.
Notwithstanding the foregoing, the ROIC Performance Factor will always be zero
if the ROIC for the Performance Period falls short of the ROIC Target by more
than 30 basis points and the Cash Flow Performance Factor will always be zero if
the aggregate Cash Flow for the Performance Period falls short of the Cash Flow
Target by more than $0.7 billion.


Section 5.    Payment of Award.


5.1.    Employment Requirement.


(a)    General Rule. In order to be eligible to receive payment of your Award as
determined under Section 2.1, you must accept this Award Agreement as described
in Section 18 and remain employed by the Corporation through the last day of the
Performance Period. Except as provided below or where prohibited by law, if your
employment as an Employee terminates during the Performance Period, you shall
forfeit your right to receive all or any part of your Award. If you are on
Corporation-approved leave of absence at any point during the Performance
Period, for purposes of this Award Agreement, you will be considered to still be
in the employ of the Corporation, unless otherwise provided in an agreement
between you and the Corporation.


(b)    Exceptions. Notwithstanding Section 5.1(a), if the Committee determines


(1)    that your employment as an Employee terminated as a result of your death,
Total Disability or Retirement, or a Divestiture (each as defined in Section
5.1(c)), or


(2)    that the Corporation terminated your employment involuntarily after
August 22, 2018, (except that, if you are an employee who has been identified by
the Corporation as subject to Divestiture, “after August 22, 2018,” does not
apply to you) as a result of a layoff, including through a voluntary layoff
program that constitutes a window program under Section 409A of the Code,


you shall be eligible to receive a fraction of your Award. The numerator of such
fraction shall equal the number of days in the Performance Period before your
employment as an Employee terminated, and the denominator shall equal the total
number of days in the Performance Period. The Committee shall have complete and
absolute discretion to make the determinations called for under this Section
5.1(b), and all such determinations shall be binding on you and on any person
who claims all or any part of your Award on your behalf as well as on the
Corporation. If you terminate employment during the Performance





--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 8


Period but are eligible to receive a portion of your Potential Award as a result
of an exception under this Section 5.1(b), payment of such portion of your
Potential Award shall be in full satisfaction of all rights you have under this
Award Agreement.


(c)    Special Definitions. For purposes of this Award Agreement:


(1)    Your employment as an Employee shall be treated as terminating because of
a “Total Disability” on the date you commence receiving a benefit under the
Corporation’s long-term disability plan in which you participate, or if you are
not enrolled in the Corporation’s long-term disability plan, the date on which
long-term disability benefits would commence under the plan under which you
would have been covered, had you enrolled, using the standards set forth in that
plan;


(2)    Your employment as an Employee shall be treated as terminating as a
result of Divestiture if the Corporation divests all or substantially all of a
business operation of the Corporation and such divestiture results in the
termination of your employment with the Corporation and a transfer of such
employment to the other party in the Divestiture. A “Divestiture” shall mean a
transaction that results in the transfer of control of the business operation
divested to any person, corporation, association, partnership, joint venture,
limited liability company or other business entity of which less than 50% of the
voting stock or other equity interests are directly or indirectly owned or
controlled by the Corporation, by one or more of the Corporation’s Subsidiaries
or by a combination thereof; and


(3)    Your employment as an Employee shall be treated as terminating because of
“Retirement” if the effective date of your termination of employment is after
August 22, 2018, and (i) after you reach age 65, or (ii) after you reach age 55
and have (at the time of your termination) completed at least ten years of
service with the Corporation. The effective date of your termination is the
first day of the month following the date you terminate services with the
Corporation.


(d)    Resignation or Termination before the Last Day of the Performance Period.


(1)    Except where prohibited by law, if you resign or your employment
otherwise terminates before the last day of the Performance Period, other than
on account of death, Total Disability, layoff, Retirement or Divestiture (as
described above) or Change in Control (as described below), you will forfeit
your right to receive all or any part of your Award on the date of your
termination.


(2)    Except where prohibited by law, if your employment terminates before the
last day of the Performance Period by action of the Corporation due to your
misconduct, then you will forfeit your right to receive all or any part of your
Award on the date of your termination. If your employment terminates due to your
misconduct after August 22, 2018, but before the last day of the Performance
Period, then you will not be eligible to receive a fraction of your Award
pursuant to Section 5.1(b) of the Award Agreement, even if at the time of your
termination due to misconduct you have attained (i) age 55 and ten years of
service, or (ii) age 65. The business area or Enterprise Operations review
committee responsible for





--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 9


determinations of misconduct, or the Committee if you are an Elected Officer,
will determine if your employment terminates due to misconduct.


5.2.    Payment Rules.


(a)    General Rule: Vesting; Method of Payment; Timing of Payment. If you are
eligible to receive all, or a portion of, your Potential Award under Section
5.1, up to $10,000,000 of your Potential Award shall be fully vested on the date
on which the Committee certifies in writing that your Target Award has become a
Potential Award for the Performance Period. This portion of your award shall be
known as the “Payable Portion” of your Potential Award. The Payable Portion of
your Potential Award shall be (i) paid to you in cash as soon as
administratively practicable after the certification date described above, but
not later than March 15, 2021, or (ii) deferred in accordance with Section
5.2(c). Subject to your deferral election under Section 5.2(c), in the event of
your death, the Payable Portion of your Potential Award will be made to your
estate.


(b)    Special Rules for Certain Employees Terminated During Performance Period.
If you terminate employment during the Performance Period but are eligible to
receive a portion of your Potential Award as a result of an exception under
Section 5.1(b), payment of such portion of your Potential Award shall be in full
satisfaction of all rights you have under this Award Agreement. The portion of
your Potential Award payable to you following a termination of employment during
the Performance Period under circumstances described in Section 5.1(b) shall be
paid to you or, in the event of your death, to your estate, at the time
specified in Section 5.2(a) (subject to Section 5.2(c)).


(c)    Deferral. You will be given an opportunity to elect to defer any amounts
payable under Section 5.2 of this Award Agreement. Such election shall be
irrevocable, shall be made in accordance with the terms of the Lockheed Martin
Corporation Deferred Management Incentive Compensation Plan (“DMICP”) and the
requirements of Code Section 409A, and shall be subject to such additional terms
and conditions as are set by the Committee. A deferral election form and the
terms and conditions for any deferral will be furnished to you in due course.
The beneficiary designation for the DMICP shall govern any amounts deferred
under the terms of the DMICP. This Section 5.2(c) shall not apply if you are a
taxpayer in a country other than the United States.


(d)    Payment Rules Applicable to Canadian Employees. If you are employed in
Canada, for purposes of the Award Agreement, the date of termination of
employment will be the last day of actual and active employment. For the
avoidance of doubt, except as may be required by applicable minimum standards
legislation, no period of notice or payment in lieu of notice that is given or
that ought to have been given under any applicable law or contract in respect of
such termination of employment that follows or is in respect of a period after
your last day of actual and active employment, if any, will be considered as
extending your period of employment for the purposes of determining your
entitlement under this Agreement.


5.3.    Cutback. Any portion of your Potential Award in excess of the Payable
Portion of your Potential Award will be forfeited to the extent that such
portion, together with payments attributable to any other Cash-Based Awards that
are granted during 2018 as Performance Based Awards, exceeds $10,000,000.
Amounts in excess of any Plan limits also shall be forfeited.





--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 10




5.4.    Means of Satisfying Code Section 409A. If any payment that would
otherwise be made under this Award Agreement is required to be delayed by reason
of Section 13, such payment shall be made at the earliest date permitted by Code
Section 409A. The amount of any delayed payment shall be the amount that would
have been paid prior to the delay, adjusted to include interest from the
original payment date to the actual payment date, at a rate equivalent to the
six month London Interbank Offered Rate (LIBOR) as published in the Money Rates
section of the Wall Street Journal, plus 25 basis points. The increase over
LIBOR may be adjusted to reflect the six month unsecured borrowing rate of the
Corporation.


Section 6.    No Assignment – General Creditor Status.


You shall have no right to assign any interest you might have in all or any part
of the Target Award or Potential Award which has been granted to you under this
Award Agreement and any attempt to do so shall be null and void and shall have
no force or effect whatsoever. Furthermore, all payments called for under this
Award Agreement shall be made in cash from the Corporation’s general assets, and
your right to payment from the Corporation’s general assets shall be the same as
the right of a general and unsecured creditor of the Corporation.


Section 7.    Plan.


This Award Agreement shall be subject to all of the terms and conditions set
forth in the Plan.


Section 8.    Change in Control.


8.1.    Vesting of Award Upon Change in Control. In the event of a consummation
of a Change in Control during the Performance Period, your Target Award will
become vested (i) on the effective date of the Change in Control if the LTIP
Award is not assumed or continued, or equivalent cash incentives are not
substituted for your LTIP Award by the Corporation or its successor, or (ii) if
the LTIP is assumed, continued or substituted, upon your involuntary termination
other than for Cause (not including death or Total Disability) or your voluntary
termination with Good Reason, in either case, within the 24-month period
following the consummation of the Change in Control. The cash payment in which
you have become vested shall be delivered to you within fourteen (14) days of
the date on which you become vested.


8.2    Special Definitions.


(a)Cause shall mean either of the following:


1)Conviction for an act of fraud, embezzlement, theft or other act constituting
a felony (other than traffic-related offenses or as a result of vicarious
liability);


2)Willful misconduct that is materially injurious to the Corporation’s financial
position, operating results or reputation; provided, however that no act or
failure to act shall be considered “willful” unless done, or omitted to be done,
by you (a) in bad faith; (b) for the purpose of receiving an actual improper
personal benefit in the





--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 11


form of money, property or services; or (c) in circumstances where you had
reasonable cause to believe that the act, failure to act, or omission was
unlawful.


(b)Good Reason shall mean, without your express written consent, the occurrence
of any one or more of the following after the Change in Control:


1)A material and substantial reduction in the nature or status of your authority
or responsibilities;


2)A material reduction in your annualized rate of base salary;


3)A material reduction in the aggregate value of your level of participation in
any short or long term incentive cash compensation plan, employee benefit or
retirement plan or compensation practices, arrangements, or policies;


4)A material reduction in the aggregate level of participation in equity-based
incentive compensation plans; or


5)Your principal place of employment is relocated to a location that is greater
than fifty (50) miles from your principal place of employment on the date the
Change in Control is consummated.


Your continued employment following an event that would constitute a basis for
voluntary termination with Good Reason shall not constitute Good Reason if you
consent to, or waive your rights with respect to, any circumstances constituting
Good Reason. In addition, the occurrence of an event described in 1) through 5)
shall constitute the basis for voluntary termination for Good Reason only if you
provide written notice of your intent to terminate employment within 90 days of
the first occurrence of such event and the Corporation has had at least 30 days
from the date on which such notice is provided to cure such occurrence. If you
do not terminate employment for Good Reason within 180 days after the first
occurrence of the applicable grounds, then you will be deemed to have waived
your right to terminate for Good Reason with respect to such grounds.


8.3.    Special Rule. Notwithstanding Section 8.1, if a payment in accordance
with those provisions would result in a nonexempt short-swing transaction under
Section 16(b) of the Exchange Act, then the date of distribution to you shall be
delayed until the earliest date upon which the distribution either would not
result in a nonexempt short-swing transaction or would otherwise not result in
liability under Section 16(b) of the Exchange Act.


Section 9.    Amendment and Termination.


As provided in Section 9 of the Plan, the Board of Directors may at any time
amend, suspend or discontinue the Plan and the Committee may at any time amend
this Award Agreement. Notwithstanding the foregoing, no such action by the Board
of Directors or the Committee shall amend Sections 1, 2, 3, 4, or 5 in a manner
adverse to you or reduce the amount payable hereunder in a material manner
without your written consent. For this purpose, a change in the amount payable
hereunder that occurs solely by reason of a change in the date or form of
payment due to Section 409A of the Code or Section 16 of the Exchange Act shall
in no case be treated as a reduction prohibited by this Section 9. Thus, for
example, if an amount payable by reason of Section 8 is delayed by an amendment
to this Award Agreement or other action undertaken to





--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 12


comply with Section 409A of the Code and the amount payable is reduced solely by
reason of a corresponding delay in the date of valuation of a share of Stock,
such a change shall not be treated as a reduction prohibited by this Section 9.
This Section 9 shall be construed and applied so as to permit the Committee to
amend this Award Agreement at any time in any manner reasonably necessary or
appropriate in order to comply with the requirements of Section 16 of the
Exchange Act and of Section 409A of the Code, including amendments regarding the
timing and form of payments hereunder.


Section 10.
Data Privacy Consent For Employees Located Outside Of The United States.



To the extent recognized under applicable law, you hereby explicitly and
unambiguously consent to the collection, use and transfer, in electronic or
other form, of your Personal Data (defined below) as described in this Award
Agreement by and among the Corporation for the exclusive purpose of
implementing, administering and managing your participation in the Plan.


You understand that the Corporation collects, holds, uses, and processes certain
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares or
directorships held in the Corporation, details of all awards or any other
entitlement to shares awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the purpose of implementing, administering and
managing the Plan (“Personal Data”). The Corporation acts as the
controller/owner of this Personal Data, and processes this Personal Data for
purposes of implementing, administering, and managing the Plan. The Corporation
protects the Personal Data that it receives in the United States from the
European Union in accordance with the EU-U.S. Privacy Shield. You can obtain
further information about Privacy Shield in the Corporation's European Employee
Privacy Notice, which can currently be accessed through the Corporation's Cross
Function Procedure CRX-017.


You understand that Personal Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in your country or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
your country. You may request a list with the names and addresses of any
third-party recipients of the Personal Data by contacting your local human
resources representative. Where disclosing Personal Data to these third parties,
the Corporation provides appropriate safeguards for protecting the transfer of
your Personal Data, such as establishing standard data protection clauses with
the third parties as adopted by the European Commission. You may request a copy
of, or information about, such safeguards by contacting your local human
resources representative. You authorize these third-party recipients to receive,
possess, use, retain and transfer your Personal Data, in electronic or other
form, for the purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Personal
Data as may be required to a broker or other third party with whom the
Corporation may elect to administer the settlement of any award. You understand
that Personal Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan and comply with applicable
legal requirements.


To the extent provided by your local law, you may, at any time, have the right
to request: access to your Personal Data, rectification of your Personal Data,
erasure of your Personal Data, restriction of processing of your Personal Data,
and portability of your Personal Data. You may also have the right to object, on
grounds related to a particular situation, to the processing of your Personal





--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 13


Data, as well as to refuse or withdraw the consents herein, in any case without
cost, by contacting in writing your local human resources representative. You
understand, however, that refusing or withdrawing your consent may affect your
ability to participate in the Plan. For more information on the consequences of
your refusal to consent or withdrawal of consent, you understand that you may
contact your local human resources representative.


Section 11.
No Assurance of Employment; No Right to an Award; Value of Award.



Nothing contained in the Plan or in this Award Agreement shall confer upon you
any right to continue in the employ or other service of the Corporation or
constitute any contract (of employment or otherwise) or limit in any way the
right of the Corporation to change your compensation or other benefits or to
terminate your employment with or without cause. You acknowledge and agree as
follows:


(a)the Plan is discretionary in nature and that the Board of Directors may
amend, suspend, or terminate it at any time;


(b)the grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of any Awards, or benefits
in lieu of any Award even if Awards have been granted repeatedly in the past;


(c)all determinations with respect to such future Awards, if any, including but
not limited to the times when Awards shall be granted or when Awards shall vest,
will be at the sole discretion of the Committee;


(d)your participation in the Plan is voluntary;


(e)the value of the Award is an extraordinary item of compensation, which is
outside the scope of your employment contract (if any), except as may otherwise
be explicitly provided in your employment contract;


(f)the Award is not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating termination, severance,
resignation, redundancy, end of service, or similar payments, or bonuses,
long-service awards, pension or retirement benefits;


(g)the Award shall expire upon termination of your employment for any reason
except as may otherwise be explicitly provided in the Plan and this Award
Agreement;


(h)the future value of the Award is unknown and cannot be predicted with
certainty; and


(i)no claim or entitlement to compensation or damages arises from the
termination of the Award or diminution in value of the Award and you irrevocably
release the Corporation from any such claim that may arise.


Section 12.    Conflict.







--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 14


In the event of a conflict between this Award Agreement and the Plan, the Plan
document shall control.


Section 13.    Compliance with Section 409A of the Code.


It is the intent of the Corporation that your Award not be subject to taxation
under Section 409A(a)(1) of the Code. Nevertheless, in the event that your Award
is or could be subject to Section 409A of the Code, as determined by the Senior
Vice President, Human Resources, in consultation with the General Tax Counsel or
his or her delegate, the following rules apply: (i) the Award will be
interpreted and administered to meet the requirements of Sections 409A(a)(2),
(3) and (4) of the Code and thus to be exempt from taxation under Section
409A(a)(1) of the Code; (ii) no Award payment will be made on account of your
termination of employment unless the termination of employment constitutes a
“separation from service” under Code section 409A(a)(2)(a)(i); and (iii) if you
are a “specified employee” within the meaning of Code section 409A, any payment
in respect of this Award made on account of a termination of employment will be
delayed for six (6) months following such termination of employment, and then
made at the earliest date permitted by Section 409A of the Code.


Section 14.    Post-Employment Covenants & Stock Ownership Requirements.


Except where prohibited by law, by accepting this Award Agreement as described
in Section 18, you agree to the terms of the Post-Employment Conduct Agreement
contained in Exhibit A to this Award Agreement and you acknowledge receipt of
the Stock Ownership Requirements (“Ownership Requirements”) attached as Exhibit
B to this Award Agreement and agree to comply with such Ownership Requirements
as amended from time to time. If you are not a Vice President (or above) on
February 22, 2018, but you are promoted to Vice President (or above) prior to
February 22, 2021, the Ownership Requirements as in effect at that time shall
become applicable to you on the date of your promotion to Vice President (or
above).


Section 15.    English Language.


You have received the terms and conditions of this Award Agreement and any other
related communications, and you consent to having received these documents, in
English. If you have received this Award Agreement or any other documents
related to the Plan translated into a language other than English, and if the
translated version is different from the English version, the English version
will control.


Quebec Residents Only: The Parties have agreed that this Award Agreement, the
Plan as well as any notice, document or instrument relating to them be drawn up
in English only. You acknowledge that, upon your reasonable request, the
Corporation will provide a French translation of such documents to you. Les
parties aux présentes ont convenu que la présente accord, le "Plan," ainsi que
tous autres avis, actes ou documents s'y rattachant soient rédigés en anglais
seulement. Vous reconnaissez que, à votre demande raisonnable, "the Corporation"
fournit une traduction française de ces documents à vous.


Section 16.    Currency Exchange Risk.


If your functional currency is not the U.S. dollar, you agree and acknowledge
that you will bear any and all risk associated with the exchange or fluctuation
of currency associated with the





--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 15


Award (the “Currency Exchange Risk”). You waive and release the Corporation and
its subsidiaries from any potential claims arising out of the Currency Exchange
Risk.


Section 17.    Exchange Control Requirements.


You agree and acknowledge that you will comply with any and all exchange control
requirements applicable to the Award and any resulting funds including, without
limitation, reporting or repatriation requirements.


Section 18.    Electronic Delivery; Acceptance; Execution.


By executing this Award Agreement, you consent to receive copies of the
Prospectus applicable to this Award from this internet site
(http://www.stockplanconnect.com) as well as to electronic delivery of the
Corporation’s annual report on Form 10-K, annual proxy statement and quarterly
reports on Form 10-Q. This consent can only be withdrawn by written notice to
the Vice President of Compensation and Performance Management at the address
noted below. The Corporation may, in its sole discretion, decide to deliver any
documents related to the Award under the Plan or future Awards that may be
awarded under the Plan by electronic means or request your consent to
participate in the Plan by electronic means. You hereby consent to receive such
documents by electronic delivery and agree to participate in the Plan through
any on-line or electronic system established and maintained by the Corporation
or another third party designated by the Corporation.


No Award is enforceable until you properly acknowledge your acceptance by
completing the electronic receipt or returning an executed copy of this Award
Agreement to the Vice President of Compensation and Performance Management as
soon as possible but in no event later than May 31, 2018. Acceptance of this
Award Agreement must be made only by you personally or by a person acting
pursuant to a power of attorney in the event of your inability to acknowledge
your acceptance (and not by your estate, your spouse or any other person) and
constitutes your consent to any action taken under the Plan consistent with its
terms with respect to this Award. Notwithstanding the foregoing, this Award will
be enforceable and deemed accepted, and will not be forfeited, if you are unable
to accept this Award Agreement personally by May 31, 2018, due to your death,
disability, incapacity, deployment in the Armed Forces, or similar unforeseen
circumstance as determined by the Corporation in its discretion. The Committee
has authorized electronic means for the delivery and acceptance of this Award
Agreement. If you desire to accept this Award, you must acknowledge your
acceptance and receipt of this Award Agreement, either electronically or by
signing and returning a copy of this letter on or before May 31, 2018, as
follows:


•
Electronic Acceptance: Go to http://www.stockplanconnect.com; or



•
By Mail: Nick Lossia, Vice President of Compensation and Performance Management,
Lockheed Martin Corporation, Mail Point 126, 6801 Rockledge Drive, Bethesda, MD
20817.



Assuming prompt and proper acknowledgment of this Award Agreement as described
in Section 18, this Award will be effective as of the Award Date.




Sincerely,





--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 16








Patricia L. Lewis
Senior Vice President,
Human Resources




(For written acceptance, please complete, sign, and return by mail.)


By accepting this Award Agreement as described in Section 18, employees located
outside of the U.S. are consenting to the processing of Personal Data as
described in Section 10.


Signed by:




 
 
 
Signature
 
Date
 
 
 
 
 
 
Print Name
 
Employee ID












--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 17


Appendix A
Capitalized Terms


Average TSR
§ 3.2(a)
Award
6th ¶
Award Date
Cash-Based Award
Cash Flow
Header
Plan
§ 4.2(a)
Cash Flow Performance Factor
§ 4.2
Cash Flow Target
Cause
Change of Control
§ 2.1(c)
§ 8.2(a)
Plan
Code
Committee
Plan
1st ¶
Corporation
6th ¶
Divestiture
Employee
Exchange Act
Good Reason
Insider
§ 5.1(c)(2)
Plan
Plan
§ 8.2(b)
Plan
Payable Portion
Peer Performance Group
§ 5.2(a)
§ 3.1
Performance-Based Award
Performance Period
Plan
§ 1.2
Personal Data
§ 10
Plan
1st ¶
Potential Award
§ 2.1(d)
Retirement
Return
ROIC
§ 5.1(c)(3)
§ 4.1(a)
§ 4.1(a)
ROIC Performance Factor
ROIC Target
§ 4.1
§ 2.1(b)
Subsidiary
Plan
Target Award
6th ¶, § 1.1
Total Disability
Total Stockholder Return
§ 5.1(c)(1)
Plan; § 3.2(a)
Total Stockholder Return Performance Factor
§ 3.1; § 3.2






--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 18


Exhibit A
Post-Employment Conduct Agreement
(LTIP Grant)


This Post-Employment Conduct Agreement (this “PECA”) attached as Exhibit A to
the Award Agreement with an Award Date of February 22, 2018, (the “Award
Agreement”) is entered into in consideration of, among other things, the grant
of a Long Term Incentive Performance Award to me under the Award Agreement (the
“LTIP”) pursuant to the Lockheed Martin Corporation 2011 Incentive Performance
Award Plan, as amended (the “Plan”). References to the “Corporation” shall
include Lockheed Martin Corporation and its Subsidiaries. By accepting the LTIP,
I agree as follows:


1.    Protective Covenants.


(a)    Covenant Not To Compete – Without the express written consent of the
“Required Approver,” during the one-year (or two-year for Elected Officers)
period following the date of my termination of employment (the “Termination
Date”) with the Corporation, I will not, directly or indirectly, be employed by,
provide services to, or advise a “Restricted Company” (as defined in Section 6),
whether as an employee, advisor, director, officer, partner or consultant, or in
any other position, function or role that, in any such case,


(i)
oversees, controls or affects the design, operation, research, manufacture,
marketing, sale or distribution of “Competitive Products or Services” (as
defined in Section 6) of or by the Restricted Company, or



(ii)
would involve a substantial risk that the “Confidential or Proprietary
Information” (as defined in Section 1(c)) of the Corporation (including but not
limited to technical information or intellectual property, strategic plans,
information relating to pricing offered to the Corporation by vendors or
suppliers or to prices charged or pricing contemplated to be charged by the
Corporation, information relating to employee performance, promotions or
identification for promotion, or information relating to the Corporation’s cost
base) could be used to the disadvantage of the Corporation.



Section 1(a)(i) and (ii) shall not apply to residents of California.


To the extent permitted by applicable law, including but not limited to any
applicable rules governing attorney conduct (such as the ABA Model Rules of
Professional Conduct and state versions thereof), Sections 1(a)(i) and (ii) and
Section 1(b) relating to non-solicitation, shall apply to individuals who are
employed by the Corporation in an attorney position and whose occupation during
the one-year (or two-year, for Elected Officers) period following employment
with the Corporation does not include practicing law.


In lieu of Section 1(a)(i) and (ii), as well as Section 1(b) relating to
non-solicitation, the following Section 1(a)(iii) shall apply to individuals who
are employed by the Corporation in an attorney position, and whose occupation
during the one-year (or two-year, for Elected Officers) period following
employment with the Corporation includes practicing law.







--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 19


(i)
Post-Employment Activity As a Lawyer – I acknowledge that as counsel to the
Corporation, I owe ethical and fiduciary obligations to the Corporation and that
at least some of these obligations will continue even after my Termination Date
with the Corporation. I agree that after my Termination Date I will comply fully
with all applicable ethical and fiduciary obligations that I owe to the
Corporation. To the extent permitted by applicable law, including but not
limited to any applicable rules governing attorney conduct, I agree that I will
not:



(a)
Represent any client in the same or a substantially related matter in which I
represented the Corporation where the client’s interests are materially adverse
to the Corporation; or



(b)
Disclose confidential information relating to my representation of the
Corporation, including the disclosure of information that is to the disadvantage
of the Corporation, except for information that is or becomes generally known.



The Corporation’s Senior Vice President, General Counsel, and Corporate
Secretary or the General Tax Counsel, as applicable, will determine in his or
her discretion whether an individual is employed by the Corporation in an
attorney position.


(b)    Non-Solicit – Without the express written consent of the Required
Approver, during the two-year period following the Termination Date, I will not
(i) cause or attempt to cause, directly or indirectly, the complete or partial
loss of any contract in effect before the Termination Date between the
Corporation and any customer, supplier, distributor or manufacturer of or to the
Corporation with which I was responsible, in whole or in part, for soliciting,
negotiating, implementing, managing, or overseeing or (ii) induce or attempt to
induce, directly or indirectly, any person who is an employee of the Corporation
with whom I worked or interacted with within two years prior to the Termination
Date to cease employment with the Corporation in order to perform work or
services for any entity other than the Corporation.


(c)    Protection of Proprietary Information – Except to the extent required by
law, following my Termination Date, I will have a continuing obligation to
comply with the terms of any non-disclosure or similar agreements that I signed
while employed by the Corporation committing to hold confidential the
“Confidential or Proprietary Information” (as defined below) of the Corporation
or any of its affiliates, subsidiaries, related companies, joint ventures,
partnerships, customers, suppliers, partners, contractors or agents, in each
case in accordance with the terms of such agreements. I will not use or disclose
or allow the use or disclosure by others to any person or entity of Confidential
or Proprietary Information of the Corporation or others to which I had access or
that I was responsible for creating or overseeing during my employment with the
Corporation. In the event I become legally compelled (by deposition,
interrogatory, request for documents, subpoena, civil investigative demand or
otherwise) to disclose any proprietary or confidential information, I will
immediately notify the Corporation’s Senior Vice President, General Counsel, and
Corporate Secretary as to the existence of the obligation and will cooperate
with any reasonable request by the Corporation for assistance in seeking to
protect the information. All materials to which I have had access, or which were
furnished or otherwise made available to me in connection with my employment
with the Corporation shall be and remain the property of the Corporation. For
purposes of this PECA, “Confidential or Proprietary Information” means
Proprietary Information within the meaning of CRX-015C (a copy of which has been
made available to me), including but not limited to information that a person or
entity desires to protect from unauthorized disclosure to





--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 20


third parties that can provide the person or entity with a business,
technological, or economic advantage over its competitors, or which, if known or
used by third parties or if used by the person’s or entity’s employees or agents
in an unauthorized manner, might be detrimental to the person’s or entity’s
interests. Confidential or Proprietary Information may include, but is not
limited to:


(i)
existing and contemplated business, marketing and financial business information
such as business plans and methods, marketing information, cost estimates,
forecasts, financial data, cost or pricing data, bid and proposal information,
customer identification, sources of supply, contemplated product lines, proposed
business alliances, and information about customers or competitors, and



(ii)
existing or contemplated technical information and documentation pertaining to
technology, know how, equipment, machines, devices and systems, computer
hardware and software, compositions, formulas, products, processes, methods,
designs, specifications, mask works, testing or evaluation procedures,
manufacturing processes, production techniques, research and development
activities, inventions, discoveries, and improvements, and



(iii)
human resources and personnel information.



(d)    No Disparagement – Following the Termination Date, I will not make any
statements, whether verbal or written, that disparage or reasonably may be
interpreted to disparage the Corporation or its directors, officers, employees,
technology, products or services with respect to any matter whatsoever.


(e)    Cooperation in Litigation and Investigations – Following the Termination
Date, I will, to the extent reasonably requested, cooperate with the Corporation
in any pending or future litigation (including alternative dispute resolution
proceedings) or investigations in which the Corporation or any of its
subsidiaries or affiliates is a party or is required or requested to provide
testimony and regarding which, as a result of my employment with the
Corporation, I reasonably could be expected to have knowledge or information
relevant to the litigation or investigation. Notwithstanding any other provision
of this PECA, nothing in this PECA shall affect my obligation to cooperate with
any governmental inquiry or investigation or to give truthful testimony in
court.


2.    Consideration and Acknowledgement. I acknowledge and agree that the
benefits and compensation opportunities being made available to me under the
Award Agreement are in addition to the benefits and compensation opportunities
that otherwise are or would be available to me in connection with my employment
by the Corporation and that the grant of the LTIP is expressly made contingent
upon my agreements with the Corporation set forth in this PECA. I acknowledge
that the scope and duration of the restrictions in Section 1 are necessary to be
effective and are fair and reasonable in light of the value of the benefits and
compensation opportunities being made available to me under the Award Agreement.
I further acknowledge and agree that as a result of the high level executive and
management positions I hold with the Corporation and the access to and extensive
knowledge of the Corporation’s Confidential or Proprietary Information,
employees, suppliers and customers, these restrictions are reasonably required
for the protection of the Corporation’s legitimate business interests.


3.    Remedies For Breach of Section 1; Additional Remedies of Clawback and
Recoupment.







--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 21


(a)    I agree, upon demand by the Corporation, to forfeit, return or repay to
the Corporation the “Benefits and Proceeds” (as defined below) in the event any
of the following occur:


(i)
I breach any of the covenants or agreements in Section 1;



(ii)
The Corporation determines that either (a) my intentional misconduct or gross
negligence, or (b) my failure to report another person’s intentional misconduct
or gross negligence of which I had knowledge during the period I was employed by
the Corporation, contributed to the Corporation having to restate all or a
portion of its financial statements filed for any period with the Securities and
Exchange Commission;



(iii)
The Corporation determines that I engaged in fraud, bribery or any other illegal
act or that my intentional misconduct or gross negligence (including the failure
to report the acts of another person of which I had knowledge during the period
I was employed by the Corporation) contributed to another person’s fraud,
bribery or other illegal act, which in any such case adversely affected the
Corporation’s financial position or reputation; or



(iv)
Under such other circumstances specified by final regulation issued by the
Securities and Exchange Commission entitling the Corporation to recapture or
clawback “Benefits and Proceeds” (as defined below).



(b)    The remedy provided in Section 3(a) shall not be the exclusive remedy
available to the Corporation for any of the conduct described in Section 3(a)
and shall not limit the Corporation from seeking damages or injunctive relief.


(c)For purposes of this Section 3, “Benefits and Proceeds” means (i) to the
extent I have earned any of the LTIP, any cash paid to me, whether paid
currently or deferred; and (ii) to the extent I have not earned the LTIP fully,
all of my remaining rights, title or interest in the LTIP.


4.    Injunctive Relief. I acknowledge that the Corporation’s remedies at law
may be inadequate to protect the Corporation against any actual or threatened
breach of the provisions of Section 1 or the conduct described in Section 3(a),
and, therefore, without prejudice to any other rights and remedies otherwise
available to the Corporation at law or in equity (including but not limited to,
an action under Section 3(a)), the Corporation shall be entitled to injunctive
relief in its favor and to specific performance without proof of actual damages
and without the requirement of the posting of any bond or similar security.


5.    Invalidity; Unenforceability. It is the desire and intent of the parties
that the provisions of this PECA shall be enforced to the fullest extent
permissible. Accordingly, if any particular provision of this PECA is
adjudicated to be invalid or unenforceable, this PECA shall be deemed amended to
delete the portion adjudicated to be invalid or unenforceable, such deletion to
apply only with respect to the operation of this provision in the particular
jurisdiction in which such adjudication is made.


6.    Definitions. Capitalized terms not defined in this PECA have the meaning
given to them in the Plan, as applicable. For purposes of this PECA, the
following terms have the meanings given below:





--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 22




(a)    “Restricted Company” means The Boeing Company, General Dynamics
Corporation, Northrop Grumman Corporation, the Raytheon Company, United
Technologies Corporation, Honeywell International Inc., BAE Systems Inc., L-3
Communications Corporation, the Harris Corporation, Thales, Airbus Group, Inc.,
Textron Inc., Finmeccanica SpA, Leidos Holdings, Inc. and (i) any entity
directly or indirectly controlling, controlled by, or under common control with
any of the foregoing, and (ii) any successor to all or part of the business of
any of the foregoing as a result of a merger, reorganization, consolidation,
spin-off, split-up, acquisition, divestiture, or similar transaction.
 
(b)    “Competitive Products or Services” means products or services that
compete with, or are an alternative or potential alternative to, products sold
or services provided by a subsidiary, business area, division or operating unit
or business of the Corporation as of the Termination Date and at any time within
the two-year period ending on the Termination Date; provided, that, (i) if I had
direct responsibility for the business of, or function with respect to, a
subsidiary, or for a business area, division or operating unit or business of
the Corporation at any time within the two-year period ending on the Termination
Date, Competitive Products or Services includes the products so sold or the
services so provided during that two-year period by the subsidiary, business
area, division or operating unit of the Corporation for which I had
responsibility, and (ii) if I did not have direct responsibility for the
business of, or function with respect to, a subsidiary, or for a business area,
division or operating unit or business of the Corporation at any time within the
two-year period ending on the Termination Date, Competitive Products or Services
includes the products so sold or the services so provided by a subsidiary,
business area, division or operating unit of the Corporation for which I had
access (or was required or permitted such access in the performance of my duties
or responsibilities with the Corporation) to Confidential or Proprietary
Information of the Corporation at any time during the two-year period ending on
the Termination Date.


(c)    “Required Approver” means:


(i)
with respect to the Chairman, President and Chief Executive Officer, the
Management and Development Committee of the Corporation’s Board of Directors;



(ii)
with respect to an Elected Officer, the Corporation’s Chairman, President and
Chief Executive Officer; or



(iii)
with respect to all other employees, the Senior Vice President, Human Resources
of the Corporation.



(d)    “Elected Officer” means an officer of the Corporation who was elected to
his or her position by the Corporation’s Board of Directors.


7.    Miscellaneous.


(a)    The Plan, the Award Agreement (with Exhibit B) and this PECA constitute
the entire agreement governing the terms of the award of the LTIP to me.


(b)    This PECA shall be governed by Maryland law, without regard to its
provisions governing conflicts of law. Any enforcement of, or challenge to, this
PECA may only be brought in the United States District Court for the District of
Maryland, unless such court determines that it does not have





--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 23


subject matter jurisdiction, in which case any such enforcement or challenge may
be brought in the Circuit Court of Maryland.  Both parties consent to the proper
jurisdiction and venue of such court, as applicable, for the purpose of
enforcing or challenging this PECA.


(c)    This PECA shall inure to the benefit of the Corporation’s successors and
assigns, and may be assigned by the Corporation without my consent.


(d)    This PECA provides for certain obligations on my part following the
Termination Date and shall not, by implication or otherwise, affect in any way
my obligations to the Corporation during the term of my employment by the
Corporation, whether pursuant to written agreements between the Corporation and
me, the provisions of applicable Corporate policies that may be adopted from
time to time or applicable law or regulation.


This PECA is effective as of the acceptance by me of the award of an LTIP under
the Award Agreement and is not contingent on the vesting of the LTIP.







--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 24




Exhibit B


Stock Ownership Requirements


Lockheed Martin’s Stock Ownership Requirements for Key Employees apply to all
senior level positions of Vice President and above. This reflects the
expectations of our major stockholders that management demonstrate its
confidence in Lockheed Martin through a reasonable level of personal share
ownership. This practice is consistent with other major U.S. corporations which
link some portion of personal financial interests of key employees with those of
shareholders.


Stock Ownership Requirements
Title
Annual Base Pay Multiple
 
 
Chairman, President and Chief Executive Officer
6 times
Chief Operating Officer
5 times
Chief Financial Officer
4 times
Executive Vice Presidents
3 times
Senior Vice Presidents
2 times
Other Elected Officers
2 times
Other Vice Presidents
1 times



Satisfaction of Requirements


Covered employees may satisfy their ownership requirements with common stock in
these categories:
•
Shares owned directly.

•
Shares owned by a spouse or a trust.

•
Shares represented by monies invested in 401(k) Company Common Stock Funds or
comparable plans.

•
Share equivalents as represented by income deferred to the Company Stock
Investment Option of the Deferred Management Incentive Compensation Plan
(DMICP).

•
Unvested Restricted Stock Units



Key employees will be required to achieve the appropriate ownership level within
five years and are expected to make continuous progress toward their target.
Appointment to a new level will reset the five year requirement. Unexercised
options prior to vesting are not counted toward meeting the guidelines.


Holding Period


Covered employees must retain net vested Restricted Stock Units and Performance
Stock Units and the net shares resulting from any exercise of stock options if
the ownership requirements are not yet satisfied.


Covered employees are asked to report annually on their progress toward
attainment of their share ownership goals.



